--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXECUTION VERSION




Repurchase Right Agreement


Repurchase Right Agreement, dated as of May 27, 2011 (this “Agreement”), by and
between PhotoMedex, Inc., a Nevada corporation (the “Company”), and Perseus
Partners VII, L.P., a Delaware limited partnership (“Perseus,” and together with
the Company, the “Parties”).


Introduction


The Company and Perseus are parties to a Securities Purchase Agreement, dated as
of August 4, 2008 (as amended by Amendment No. 1, dated February 27, 2009, and
Amendment No. 2, dated March 18, 2010, and as the same may be further amended,
modified and supplemented from time to time, the “Securities Purchase
Agreement”).  Capitalized terms used in this Agreement but not otherwise defined
in this Agreement shall have the meanings ascribed thereto in the Securities
Purchase Agreement.


As of the date of this Agreement Perseus, together with its former director
appointees to the Board, holds: (i) secured convertible promissory notes having
an aggregate principal amount of $21,447,590, together with interest thereon
payable as specified therein, which notes are convertible into shares of the
common stock, par value $0.01 per share, of the Company (the “Company Common
Stock”) (such secured convertible promissory notes, together with any additional
secured convertible promissory notes issued as interest thereon, together with
such additional interest as may be accrued on such existing and additional
secured convertible promissory notes, the “Notes”); (ii) a warrant to purchase
301,288 shares of Company Common Stock (the “Warrant”); (iii) an option, held by
a former director appointee of Perseus to the Board, to purchase 625 shares of
Common Stock (the “Option”); and (iv) certain rights, held by former director
appointees of Perseus to the Board, to receive shares of Common Stock in lieu of
cash as consideration for service on the Board (“Service Share Rights”).  The
Notes, the Warrant, the Option, the Service Share Rights and any shares of
Company Common Stock issued upon conversion or exercise thereof are referred to
collectively as the “Repurchase Securities”.


The Parties desire to enter into this Agreement pursuant to which the Company
will have the right to repurchase all of the Repurchase Securities that are held
by Perseus or any of its former director appointees to the Board, Affiliates,
successors or assigns (the “Perseus Group”) on the terms and conditions set
forth in this Agreement.


In consideration of the foregoing and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Perseus hereby agree as follows:


1.           Repurchase Right of the Company.  The Company shall have the right
(the “Repurchase Right”), exercisable only as provided in Section 2 below, to
repurchase all (but not less than all) of the Repurchase Securities, in
connection with the completion of a Repurchase Transaction (as hereinafter
defined in Section 6 of this Agreement), for an aggregate purchase

32144873.DOC


 
 

--------------------------------------------------------------------------------

 

price equal to the Repurchase Price (as hereinafter defined in Section 6 of this
Agreement) and upon the further terms and conditions set forth in this
Agreement.


2.           Exercise of Repurchase Right.  The Company may exercise the
Repurchase Right to repurchase the Repurchase Securities only in connection
with, and up to three business days prior to or simultaneously with, the
completion of a Repurchase Transaction.  The Repurchase Right shall terminate on
the earliest of: (i) except with respect to a Repurchase Transaction described
in clause (y) of the definition thereof, (A) the Company’s entering into a
definitive agreement providing for a Change of Control or (B) any offer or
proposal by a third party to enter into or consummate a transaction which would
result in a Change of Control, which proposal is publicly recommended by the
Board of Directors of the Company, (ii) the completion of a Repurchase
Transaction unless the Repurchase Right has previously been or is simultaneously
exercised and completed; or (iii) January 31, 2012 (the date on which the
earliest of such events occurs, the “Repurchase Right Termination Date”).  For
purposes of clarification, neither the Company’s entering into a definitive
agreement providing for a Repurchase Transaction described in clause (y) of the
definition thereof nor the public recommendation by the Company’s Board of
Directors of a proposal for a Repurchase Transaction described in clause (y) of
the definition thereof, shall, in itself, terminate the Company’s Repurchase
Right.  To exercise the Repurchase Right the Company shall deliver a written
notice of its election (an “Election Notice”) to exercise its Repurchase Right
to Perseus, which notice shall (i) specify the existence of and include a
reasonable description of the terms of the Repurchase Transaction that permits
the Company to exercise its Repurchase Right, (ii) specify the date on which the
repurchase contemplated by this Section 2 will be completed (the “Repurchase
Right Exercise Date”), which date shall be simultaneously with, or up to three
business days prior to, the completion of the applicable Repurchase Transaction,
and (iii) be delivered not less than one business day prior to the Repurchase
Right Exercise Date.  On the Repurchase Right Exercise Date specified in the
Election Notice:


(a)           The Company shall deliver, or cause to be delivered, the
Repurchase Price to Perseus by wire transfer of immediately available funds to
an account designated in writing to the Company by Perseus;


(b)           Perseus shall deliver to the Company all Repurchase Securities
held by it or any other members of the Perseus Group, free and clear of any
Liens, other than such Liens as may be imposed by federal or state securities
laws, in consideration of the Repurchase Price;


(c)           Each of the Transaction Documents shall automatically terminate
and any and all rights, liabilities, obligations and duties of each of the
parties thereunder shall be of no further force or effect; provided, that the
provisions in the last sentence of Section 5.5 of the Securities Purchase
Agreement (the “Surviving Provision”) shall survive such termination.  In
furtherance of the foregoing, each member of the Perseus Group and the Company
shall be deemed to have released all liabilities, obligations and duties of each
of the other parties thereunder, other than the Surviving Provision, immediately
following the effectuation of the Repurchase Right in accordance with the
provisions of this Section 2; and



 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 



(d)           Effective on the Repurchase Right Exercise Date and subject to the
effectuation of the Repurchase Right in accordance with the provisions of this
Section 2, all Liens that encumber any of the properties, securities or other
assets of the Company pursuant to the provisions of the Transaction Documents,
or as a result of any actions taken pursuant to the provisions of any of the
Transaction Documents, will be hereby released and terminated.  In furtherance
of the foregoing, Perseus shall deliver to the Company UCC-3 termination
statements and notices to the U.S. Patent and Trademark Office providing for the
release and termination of any such Liens, and shall otherwise take all such
additional actions as may be reasonably necessary to cause any such Liens to be
released and terminated, to the full satisfaction of the Company, on or prior to
the Repurchase Right Exercise Date.


3.           Restriction on Perseus and its Affiliates.  Until that date which
is the earliest to occur of the Repurchase Right Termination Date or a
termination of this Agreement upon the mutual agreement of the Parties, Perseus
hereby agrees that it shall not, and it shall cause all other members of the
Perseus Group not to: (i) sell, assign, pledge, hypothecate, encumber or
otherwise transfer, whether or not for consideration, any of the Repurchase
Securities and/or (ii) sell, assign or transfer any of their respective rights,
claims, benefits or interests in, to and under the Transaction Documents.


4.           Further Assurances.


(a)           The Parties shall cooperate with each other and each shall use
commercially reasonable efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
effectuating the Repurchase Right of the Company and those obligations of the
Parties set forth in Section 2 hereof, (ii) granting such Party’s consent or
approval under the Transaction Documents to the execution by the Company of
definitive agreements for a Repurchase Transaction and the consummation of a
Repurchase Transaction (which consent or approval shall be expressly subject to
the condition that the Repurchase Right is exercised and completed in accordance
with the terms of Section 2, no later than the date of completion of such
Repurchase Transaction) and (iii) subject to the prior receipt of a written
undertaking of the Company to exercise and complete the Repurchase Right in
accordance with the terms of Section 2 no later than the date of completion of
the applicable Repurchase Transaction, voting all Repurchase Securities (to the
extent entitled to vote thereon) in favor of the execution by the Company of
definitive agreements for a Repurchase Transaction and the consummation of a
Repurchase Transaction.  In addition, Perseus shall cause its controlled
Affiliates to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement, including, without limitation, those actions
described in the preceding sentence.


(b)           The Parties hereby acknowledge and agree that any participant in a
Repurchase Transaction with the Company shall be permitted by the Parties to
file, and



 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 

shall not be prohibited by the Parties hereto from filing, liens created
pursuant to such Repurchase Transaction with respect to the assets, rights and
property of the Company, and any UCC financing statements, notices and other
security interest filings necessary to perfect such liens, with any governmental
authority, provided that such liens are junior and subordinate in right,
priority, operation, effect and all other respects to any and all Liens and
security interests in favor of the members of the Perseus Group and all such UCC
financing statements, notices and other security interest filings shall reflect
such junior and subordinate status.


5.           Representations and Warranties.


(a)           The Company hereby represents and warrants to Perseus as follows:


(i)           The Company has corporate power and authority to enter into and
consummate the transactions contemplated by this Agreement.  The execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby have been, or will be
prior to the Repurchase Right Exercise Date, duly authorized by the Board.


(ii)           This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by (x) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (y) the effect of rules of Law
governing the availability of specific performance and other equitable remedies.


(iii)           The execution, delivery and performance by the Company of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby, do not and will not: (x) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; (y) conflict with, violate or result
in a breach of any provision of, or constitute a default under (or an event that
with notice or lapse of time or both would become a default under), or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound, or affected; or (z) result in a violation of any Law or
Order of any Governmental Entity to which the Company is subject, except in the
case of clause (y) above for any consent requirements for which a requisite
consent has been obtained or will be obtained prior to the Repurchase Right
Exercise Date, and in the case of clauses (y) and (z) above, for such conflicts
or violations that, individually or in the aggregate, are not material and do
not otherwise adversely affect the ability of the Company to consummate the
transactions contemplated by this Agreement.


(b)           Perseus hereby represents and warrants to the Company as follows:



 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 



(i)           Perseus has limited partnership power and authority to enter into
and to consummate the transactions contemplated by this Agreement.  The
execution, delivery and performance by Perseus of this Agreement and the
consummation by Perseus of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of Perseus.


(ii)           This Agreement has been duly executed and delivered by Perseus
and constitutes a legal, valid and binding obligation of Perseus enforceable
against Perseus in accordance with its terms, except as enforceability may be
limited by (x) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors
rights generally, and (y) the effect of rules of Law governing the availability
of specific performance and other equitable remedies.


(iii)           The execution, delivery and performance by Perseus of this
Agreement and the consummation by Perseus of the transactions contemplated
hereby do not and will not: (x) result in a violation of the organizational
documents of Perseus or; (y) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Perseus is a
party; or (z) result in a violation of any Law (including federal and state
securities laws) or Order applicable to Perseus, except in the case of clause
(y) above for any consent requirements for which a requisite consent has been
obtained or will be obtained prior to the Repurchase Right Exercise Date, and in
the case of clauses (y) and (z) above, for such conflicts or violations that,
individually or in the aggregate are not material and do not otherwise adversely
affect the ability of Perseus to consummate the transactions contemplated by
this Agreement.


(iv)           Perseus and the other members of the Perseus Group are the owners
of, and have valid and marketable title to, and on the Repurchase Right Exercise
Date will continue to be the owners of, and have valid and marketable title to,
all of the Repurchase Securities, free and clear of any Liens, other than such
Liens as may be imposed by federal or state securities laws or created pursuant
to this Agreement.  Perseus and the other members of the Perseus Group have not
sold, assigned or transferred, whether or not for consideration any of their
respective rights, claims, benefits or interests in, to and under the
Transaction Documents.


(v)           Neither Perseus nor any other member of the Perseus Group nor the
Repurchase Securities are, or will be on the Repurchase Right Exercise Date,
subject to any contract, understanding or other similar agreement which would
(x) require Perseus or any other member of the Perseus Group to obtain any
consent, approval, authorization or permit of, any Person, in order to
consummate the transactions contemplated by this Agreement, or (y) limit the
ability of or prevent Perseus and the other members of the Perseus Group from
consummating the transactions contemplated by this Agreement.



 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 



6.           Definitions.  The following capitalized terms have the following
meanings:


“Repurchase Price” shall mean an amount equal to $19,500,000, and which amount
shall increase by $250,000 on each of October 16, 2011, November 16, 2011,
December 16, 2011, and January 16, 2012; i.e., on October 16, 2011, the
Repurchase Price shall become $19,750,000, on November 16, 2011, the Repurchase
Price shall become $20,000,000, on December 16, 2011, the Repurchase Price shall
become $20,250,000, and on January 16, 2012, the Repurchase Price shall become
$20,500,000.


“Repurchase Transaction” shall mean a transaction which occurs on, or follows by
not more than three (3) business days, the Repurchase Right Exercise Date, and
(x) is a financing, refinancing or similar transaction entered into by the
Company or an Affiliate of the Company which results in neither (i) a Change of
Control nor (ii) any consideration being paid to the holders of Company Common
Stock in respect of their shares, or (y) results in a Change of Control in which
the Company is the surviving entity and no consideration is paid to the holders
of Company Common Stock in respect of their shares, except that such holders may
receive, in connection with any such Repurchase Transaction, cash consideration
in lieu of fractional shares, or warrants or rights to acquire Company Common
Stock for a per share exercise price that is greater than the Market Price as of
the date of this Agreement.  For the avoidance of doubt, any increase in the
market price per share of the Company Common Stock (as adjusted for stock
splits, stock dividends, combinations of shares or other similar events), or any
increase in the enterprise value of the Company, as a result of the consummation
of the Repurchase Transaction shall not, in itself, be deemed to be
consideration received by the holders of Company Common Stock in respect of
their shares for purposes of this Section 6.


7.           Fees and Expenses Incurred by Counsel for Perseus.  The Company
will reimburse Perseus for the fees and expenses of Covington & Burling LLP,
counsel to Perseus, incurred in connection with the review and negotiation of
this Agreement and the transactions contemplated hereby, review of any proposed
documentation or disclosure regarding any Repurchase Transaction and any related
filings with the Securities and Exchange Commission, subject to receipt of
reasonable documentation, promptly upon demand by the Company made upon Perseus,
it being understood that in connection with the execution of this Agreement,
Covington & Burling LLP, counsel to Perseus, will provide a statement of its
accrued fees and expenses to date as well as a reasonable provision for future
fees and expenses in connection with completion of the transactions contemplated
hereby; provided, however, that in no event shall the obligations of the Company
under this Section 7 involve the payment of fees and expenses which are in
excess of $40,000 in the aggregate.


8.           Effectiveness of Agreement.  This Agreement shall become effective
upon the execution and delivery of a counterpart hereto by each of the Company
and Perseus.


9.           Entire Agreement.  This Agreement, together with the Securities
Purchase Agreement, the Transaction Documents, and the contents of the email
transmission sent by counsel for Perseus to counsel for the Company, on May 27,
2011, at 5:59 p.m. eastern, contains



 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 

the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the Parties acknowledge have been merged
into such agreements and documents.


10.           Governing Law; Jurisdiction; Waiver of Jury Trial.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH
STATE.  THE COMPANY AND PERSEUS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR PERSEUS, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY,
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY OR PERSEUS, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND PERSEUS HEREBY WAIVE ALL RIGHTS
TO A TRIAL BY JURY.


11.           Counterparts; Signatures by Facsimile. This Agreement may be
executed in one or more counterparts, all of which when taken together shall be
considered one and the same agreement, it being understood that both Parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the Party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
12.           Headings. The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.


13.           Amendment and Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed by each of the Company
and Perseus.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either Party to exercise any right hereunder in any manner impair the exercise
of any such right.



 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 



14.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section prior
to 6:30 p.m. (Eastern time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (Eastern time) on any
Trading Day, (c) the Trading Day following the date of deposit with a nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses for such communications
are:


If to the Company:               PhotoMedex, Inc.
147 Keystone Drive
Montgomery, PA  18936
Attn:  President and Chief Executive Officer
Facsimile:  (215) 619-3209
Email:  dmcgrath@photomedex.com


With a copy, that shall not
constitute notice, to:            Kaye Scholer LLP
425 Park Avenue
New York, NY  10022
Attn:  Stephen C. Koval and William M. Lonergan
Facsimile:  (212) 836-8689
Email:  skoval@kayescholer.com and wlonergan@kayescholer.com


If to Perseus:                         Perseus Partners VII, L.P.
c/o Perseus L.L.C.
2099 Pennsylvania Avenue, N.W., Suite 900
Washington, D.C.  20006
Attn:  Kenneth M. Socha
Facsimile:  (202) 429-0588
Email:  ksocha@perseusllc.com





 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 

and to


Perseus Partners VII, L.P.
c/o Perseus L.L.C.
1325 Avenue of the Americas, 25th Floor
New York, NY  10019
Attn:  John M. Glazer
Facsimile:  (212) 651-6399
Email:  jglazer@perseusllc.com


With a copy, that shall not
constitute notice, to:            Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY  10018
Attn:  Andrew W. Ment
Facsimile:  (646) 441-9012
Email:  ament@cov.com


15.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their successors and permitted
assigns.










[Signature Page Follows]



 
32144873.DOC
 
 

--------------------------------------------------------------------------------

 



In witness whereof, the Company and Perseus have caused this Repurchase Right
Agreement to be duly executed as of the date first above written.


PHOTOMEDEX, INC.




By: /s/ Dennis M. McGrath                 
       Name: Dennis M. McGrath
       Title: President/CEO




PERSEUS PARTNERS VII, L.P.


By:  Perseus Partners VII GP, L.P.,
         its general partner


By:  Perseus Partners VII GP, L.L.C.,
         its general partner




By: /s/ Kenneth M. Socha                  
       Name: Kenneth M. Socha
       Title: Senior Managing Director


 
 
































[Signature Page to Repurchase Right Agreement]





 
32144873.DOC
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------